DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Amendment filed January 13, 2021 in response to the Office Action of July 14, 2020, is acknowledged and has been entered. Claims 1, 2, 8, 20, 22, 28, 32, 36, 37, 39, 41-49, 51-53 are now pending. Claims 1, 2, 8, 20, 22, 28, 32, 36, 37, 39, 41-46, 48, 49, 51 are amended. Claims 42, 43, 45 remain withdrawn. Claims 1, 2, 8, 20, 22, 28, 32, 36, 37, 39, 41, 44, 46-49, 51-53 are currently being examined as drawn to the elected species of:
A.	effector protein (E) CD63;
B.	VH CDRs SEQ ID NOs:2, 12, 4 and VL CDRs SEQ ID NOs:6, 7, 8;
C.	Not conjugated to a moiety (withdraw claims 42-43); and
D.	full length bispecific IgG1.

Interview
2.	Examiner telephoned Applicant Mr. Christopher Frank on March 2, 2021 to suggest an Examiner’s amendment to place the claims in condition for allowance.  Examiner suggested amending claim 1 to recite the limitation of claim 32, and delete claim 32. On March 4, 2021, Applicant called to decline the suggestion.

Claim Objections
3.	Claim 32 is free of the art but is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	NOTE: The rejection below is maintained with regards to the second antigen binding domain that specifically binds to CD63.

5.	Claims 1, 2, 8, 20, 22, 28, 36-37, 39, 41, 44, 46-49, 51-53  remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the This is a WRITTEN DESCRIPTION rejection.
The claims are now drawn to a multispecific antibody comprising a first antigen-binding domain and a second antigen-binding domain, wherein the first antigen-binding domain specifically binds a cell surface-expressed tumor associated antigen, wherein the second antigen-binding domain specifically binds CD63, and wherein the second antigen-binding domain has a dissociation constant KD value with CD63 of between 2.0X10-9 M and 7.3X10-9 M; wherein the multispecific antigen binding molecule is internalized into the cell by way of binding to CD63 only in the presence of the cell surface-expressed tumor associated antigen; wherein cell surface-expressed tumor associated antigen is HER2; wherein the multispecific antibody has an EC50 value for binding to cells  expressing the cell surface-expressed tumor associated antigen of lower than 5.0 ug/ml, as determined by flow cytometry; wherein binding of the cell surface-expressed tumor associated antigen and CD63 by the multispecific antibody induces internalization of the multispecific antibody to a greater extent than the binding of the cell surface-expressed tumor associated antigen alone; treating cancer or targeting a tumor by administration of the multispecific antibody to a subject. The claims identify the second antigen-binding domain of the multispecific antibody by function only, where the function is to:
bind CD63;
have a dissociation constant KD value with CD63 of between 2.0X10-9 M and 7.3X10-9
have an EC50 value for binding to cells  expressing the cell surface-expressed tumor associated antigen of lower than 5.0 ug/ml, as determined by flow cytometry;
induce internalization of the multispecific antibody to a greater extent than the binding of the cell surface-expressed tumor associated antigen alone; and
treat cancer or target a tumor in a subject.

Thus, the rejected claims identify the second antigen-binding domain of the multispecific antibody by function only. No structure is recited.
The instant specification discloses:

[0094] In a preferred embodiment said second domain, preferably as part of said second binding arm, comprises:

a) VH CDRs 1, 2, and 3 as provided in SEQ ID Nos: 2, 3, and 4, respectively, and VL CDRs 1, 2, and 3 as provided in SEQ ID Nos: 9, 7, and 8, respectively, or
b) VH CDRs 1, 2, and 3 as provided in SEQ ID Nos: 2, 10, and 4, respectively, and VL CDRs 1, 2, and 3 as provided in SEQ ID Nos: 6, 7, and 8, respectively, or
c) VH CDRs 1, 2, and 3 as provided in SEQ ID Nos: 2, 11, and 4, respectively, and VL CDRs 1, 2, and 3 as provided in SEQ ID Nos: 6, 7, and 8, respectively, or
d) VH CDRs 1, 2, and 3 as provided in SEQ ID Nos: 2, 12, and 4, respectively, and VL CDRs 1, 2, and 3 as provided in SEQ ID Nos: 6, 7, and 8, respectively.
[0099] In a particularly preferred embodiment, said second domain, preferably as part of said second binding domain, comprises VH CDRs 1, 2, and 3 as provided in SEQ ID Nos: 2, 12, and 4, respectively, and VL CDRs 1, 2, and 3 as provided in SEQ ID Nos: 6, 7, and 8, respectively.

[0101] According to another embodiment, said first and second antigen-binding domains are each a pair of an antibody heavy chain variable domain and an antibody light chain variable domain.
[0102] The bispecific antigen-binding molecule may preferably further comprise antibody constant regions.
[0103] According to another embodiment, the antigen-binding molecule is a tumor-associated target (T)xCD63 bispecific antibody. In a preferred embodiment, the (T)xCD63 bispecific antibody is conjugated to a cytotoxic drug. In one embodiment the (T)xCD63 bispecific antibody is conjugated to duostatin-3. In one embodiment the (T)xCD63 bispecific antibody is conjugated to duostatin-3 and the anti-CD63 binding domain, which is the second binding domain, comprises VH CDRs 1, 2, and 3 as provided in SEQ ID Nos: 2, 12, and 4, respectively, and VL CDRs 1, 2, and 3 as provided in SEQ ID Nos: 6, 7, and 8, respectively.
Example 1: Antibody Generation, Site-Directed Mutagenesis and Duostatin-3 Conjugation
[0143] Cloning and production of the human HER2 antibody IgG1-153 has been described elsewhere; de Goeij B. E. C. G. MAbs, 2014. 6(2): p. 392-402. The variable domain heavy and light chain regions of the mouse monoclonal CD63 antibody 2192 (see Table 1 below, SEQ ID Nos. 1 and 5) were obtained from hybridoma 2.19 (Metzelaar M. J. Virchows Arch B Cell Pathol Incl Mol Pathol, 1991. 61(4): p. 269-77), by 5′-RACE of the variable regions from hybridoma-derived RNA and sequencing. Variable regions were cloned in the mammalian expression vector pcDNA3.3 (Invitrogen) containing the relevant human light chain constant domains (codon optimized, Invitrogen) with the relevant human heavy chain constant domain mutations (K409R or F405L). The human-mouse chimeric CD63 antibody was referred to as wild type IgG1-CD63. IgG1-CD63 antibody mutations were introduced in the variable domains either by site directed mutagenesis or direct gene synthesis, with the aim to generate a panel of IgG1-CD63 affinity variants. The amino acid mutations were indicated in the antibody names (i.e. anti-CD63-N74H has an asparagine to histidine mutation at amino acid position 74 of the heavy chain (SEQ ID No. 1, Table 1), anti-CD63-LN54H has a asparagine to histidine mutation at position 54 of the light chain, as numbered in SEQ ID No. 5, Table 1. Antibodies were produced by co-transfection of heavy chain and light chain vectors and transient expression in HEK-293 freestyle cells (Invitrogen) as described by Vink T. Methods, 2014. 65(1): p. 5-10. Bispecific antibodies (Duobody) were made by controlled Fab-arm exchange as described by Labrijn A. F. Nat Protoc, 2014. 9(10): p. 2450-63. The HIV gp120-specific human antibody IgG1-b12 was included as isotype control, see; Parren P. W. H. I. AIDS, 1995. 9(6): p. F1-6.
[0144] Duostatin-3 conjugated antibodies were generated by covalent conjugation of valine-citrulline-duostatin-3 (Duo3) on antibody lysine groups of IgG1-HER2-F405L and IgG1-b12-F405L as described by de Goeij B. E. C. G. Mol Cancer Ther. 2015. 14(5):1130-40. The bispecific ADCs bsHER2xCD63-Duo3 and bsHER2xb12-Duo3 were generated by Fab-arm exchange of the Duo3-conjugated antibody IgG1-HER2-F405L-Duo3 with unconjugated IgG1-CD63-K409R or IgG1-b12-

The instant specification provides the sequence structure of CD63 antibody 2192 in Table 1, and paragraphs [94] and [103] critical to the claimed CD63 binding functions. 
To provide adequate written description and evidence of possession of the claimed second antigen binding domain antibody genus, the instant specification can structurally describe representative antibodies, binding domains, and mutations that function in the multispecific antibody as claimed, or describe structural features common to the members of the genus, which features constitute a substantial portion of the genus. Alternatively, the specification can show that the claimed invention is complete by disclosure of sufficiently detailed, relevant identifying characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics (see University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) and Enzo Biochem, Inc. V. Gen-Probe Inc.).  A disclosure that does not adequately describe a product itself logically cannot adequately describe a method of using that product.  
Although Applicants may argue that it is possible to screen for antibodies that bind CD63 and function as claimed, the court found in (Rochester v. Searle, 358 F.3d 916, Fed Cir., 2004) that screening assays are not sufficient to provide adequate written description for an invention because they are merely a wish or plan for obtaining the claimed chemical invention. “As we held in Lilly, “[a]n adequate written description of a DNA … ‘requires a precise definition, such as by structure, formula, chemical name, or 
In this case, the only factor present in the claims is a recitation of the second binding domain or multispecific antibody functions as listed by the bullets above. The instant specification fails to describe structural features common to the members of the genus, which features constitute a substantial portion of the genus because the instant specification discloses only exemplary CD63 2192 monoclonal antibody CDR sequences and a single point mutations of asparagine to histidine mutation at position 74 of the heavy chain according to SEQ ID No. 1, and an asparagine to histidine mutation at position 54 of the light chain according to SEQ ID No. 5. A definition by function does not suffice to define the genus because it is only an indication of what the binding domain does, rather than what it is. The specification fails to provide the structural features coupled to the claimed functional characteristics, other than for CD63 antibody 2192 and its point mutations of D74H and D54H on SEQ ID NOs:1 and 5. The instant specification fails to describe a representative number of binding domain/ antibody/ multispecific anitbody sequences for the genus of second binding domains/multispecific antibodies that function as claimed. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does 
Given the lack of representative examples to support the full scope of the claimed second antigen-binding domains/ antibodies used to make the multispecific antibody and use in the claimed methods, and lack of reasonable structure-function correlation with regards to the unknown sequences in the variable domains or CDRs of the CD63 second binding domains or antibodies that provide the claimed functions listed by the bullets above, the present claims lack adequate written description. Thus, the specification does not provide an adequate written description of binding domains/ antibodies/ multispecific antigen-binding antibodies that is required to practice the claimed invention.  Since the specification fails to adequately describe the product to which the claimed method uses, it also fails to adequately describe the method.
Examiner Suggestion: Amend the claims to recite at least the second antigen-binding domain/antibody sequence structure such as that listed in claim 32.


Response to Relevant Arguments
6.	Applicants argue that the claims are amended to require the second antigen binding domain to bind CD63 with a specific affinity range of KD value between 2.0X10-9 M and 7.3X10-9 M. Applicants argue they are in full possession of the claimed second antigen binding domains which bind to CD63 within the claimed KD range of 2.0X10-9 M to 7.3X10-9 M based on the representative species disclosed in the specification. Applicants argue that these representative species are the four variants of antibody -9 M and 7.3X10-9 M. Applicants argue that at the time of filing, other CD63 binding domains were known in the art having the claimed KD range and could be used in the claimed multispecific antibody. Applicants argue that methods of making antibodies and screening for activity are well known in the art, placing Applicants in possession of the claimed genus.
	The arguments have been considered but are not persuasive. Examiner relied upon the precedential decisions in University of California v. Eli Lilly and Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997) (“Lilly”) and Enzo Biochem, Inc. V. Gen-Probe Inc. (Fed. Cir. 2002) (“Enzo”) as the standards for determining adequate written description of the instant claims and Applicants did not address these arguments in the current Remarks. Examiner established that 
the claims define the second antigen binding domain by binding function only without any antibody sequence structure recited; 
other than for antibody 2192, the specification fails to provide the critical or shared core antibody sequence structure correlated to, and responsible for, the CD63 binding function and specific affinity (for example, the six complementarity determining region (CDR) sequences or variable light (VL) and heavy (VH) chain domain sequences critical to the antibody binding function) that is possessed by the broadly claimed genus of second antigen binding domains; and
the specification fails to provide a representative number of species of binding domains or antibodies for the broadly claimed genus of second antigen-binding domains. Four antibody derivatives of the same parental 2192 antibody having 
 	Arguments that one would know how to make and screen for an antibody that binds CD63 with the claimed affinity are not persuasive. Knowledge of antibody production and screening provides no information on the resulting antibody sequence structure, and fails to put one in possession of all resulting antibodies. As stated in the rejection, knowledge of screening methods provides no information about the structure of any future binding domains, antibodies, or mutations yet to be discovered that may function as claimed. The CD63 antigen provides no information about the structure of a binding domain or an antibody that binds to it. Thus, one could not readily identify the claimed second antigen binding domain based on generic methods of making and screening for antibodies binding CD63.
Contrary to arguments, the four highly homologous variant antibodies of parental 2192 antibody fail to provide a sufficient representative number of species of the broad genus of second antigen binding domains that bind to CD63 in the range of 2.0X10-9 M and 7.3X10-9 M. The four disclosed CD63 antibodies are nearly identical in sequence structure, and one could not reasonably or predictably extrapolate the structure of these highly homologous antibodies to the structure of any and all CD63 antibodies that bind with similar affinity as broadly claimed.
Examiner Suggestion: Amend the claims to recite at least the second antigen-binding domain/antibody sequence structure such as that listed in claim 32.


New Rejections
(necessitated by amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claim 1, 2, 8, 20, 22, 28, 36, 37, 44, 46-49, and 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0243775, Papadopoulos et al, published 2013, in view of US Patent 7,442,777, Young et al; US Patent Application Publication 2019/0153115, Schellenberger et al, claiming priority to 2015; and Maynard (Annual Review Biomed. Eng, 2000, 2:339-376).
Papadopoulos et al teach a multispecific antigen-binding molecule comprising a first antigen-binding domain (D1) that binds a target molecule (T) such as a cell surface-expressed tumor associated antigen, and a second antigen-binding domain (D2) that binds an internalizing effector protein (E) (Figure 1; claims 1-33; [21-22]); wherein D1 or D2 bind the antigen with a KD of less than 500 µM ([24]); wherein D2 binds E with affinity ranging from about 10nM to about 1 µM ([64]); wherein D1 binds cell surface-expressed tumor associated antigen HER2 ([46-52]; [59-60]); wherein D2 binds CD63 and is IgG1 ([41-43]; [56]; Examples 2 and 3; claims 1-3, 26); wherein the multispecific antigen-binding molecule is a bispecific antibody that is a full length IgG1 antibody ([38-
Although Papadopoulos et al suggest the antigen binding domains of the bispecific antibody bind to their antigen with a KD of less than 500 µM, and the D2 CD63 binding domain can bind with an affinity about 10 nM, and the affinity should be weaker than the D1 binding domain binding the cell surface-expressed tumor associated antigen so that the bispecific antibody readily targets tumor cells expressing the tumor associated antigen ([62]; [64]), Papadopoulos et al do not teach the binding affinity of the CD63 antibody falls in the range of between 2.0X10-9 M and 7.3X10-9 M (2 nM to 7.3 nM). Papadopoulos et al do not disclose what the KD values for commercially available CD63 antibodies H5C6 and MEM-259 are that were used in their constructs (Examples 1-4). 
Young et al teach and demonstrate producing CD63 antibodies and screening for their affinity to CD63, wherein resulting affinities included KD values of 135, 41.7, and 9.8 nM (col. 33, lines 40-60; Figure 40; Examples 1 and 10).
D value of 10-7 to 10-10 M (abstract; [39]; [196]; [317-318]).
Maynard reviews known methods for producing antibodies and measuring their dissociation constant (KD) (p. 340-345).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to make and use a CD63 antibody having a dissociation constant (KD) falling in the range of 2.0X10-9 M to 7.3X10-9 M. One would have been motivated to and have a reasonable expectation of success to given: (1) Papadopoulos et al suggest the binding domains bind to their antigen with a KD of less than 500 µM that encompasses the instantly claimed range,  and specifically suggest producing and using internalizing CD63 antibodies in their bispecific antibody that have a KD of about 10 nM which is in the nanomolar range very close to 7.3 nM and reasonably encompasses 7.3 nM in “about 10nM”; (2) Schellenberger et al teach that CD63 binding domains in bispecific antibodies can bind to CD63 with a KD value of 10-7 to 10-10 M encompassing the instantly claimed range; (3) Young et al teach and demonstrate successful production of CD63 antibodies having various KD values including 9.8 nM which is very close to 7.3 nM; and (4) Maynard review that methods of producing antibodies and screening for KD values is known and routine. Based on the disclosure of the cited references, it is reasonably expected that one of ordinary skill in the art could have routinely made and used a CD63 antibody having a dissociation constant KD value that falls within the claimed range of nM KD values and the antibody would have predictably functioned to bind CD63 and internalize as taught by Papadopoulos et al.
-9 M and 10-8 M (Example 4, Figure 7). Papadopoulos et al do not teach the bispecific antibody has an EC50 value for binding cells expressing the cell surface-expressed tumor associated antigen of lower than 5.0 µg/ml as determined by flow cytometry assay.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed for Papadopoulos et al to produce a CD63 bispecific binding antibody that has a characteristic of an EC50 value for binding cells expressing the cell surface-expressed tumor associated antigen of lower than 5.0 µg/ml as determined by flow cytometry assay. One would have been motivated to and have a reasonable 50 values lower than 5.0 µg/ml for binding cells expressing the cell surface-expressed tumor associated antigen as determined by flow cytometry assay.



8.	Claims 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2013/0243775, Papadopoulos et al, published 2013; US Patent 7,442,777, Young et al; US Patent Application Publication 2019/0153115, Schellenberger et al, claiming priority to 2015; and Maynard (Annual Review Biomed. Eng, 2000, 2:339-376); as applied to claims 1, 2, 8, 20, 22, 28, 36, 37, 44, 46-49, and 51-53 above, and further in view of Labrijn et al I (Nature Protocols, 2014, 9:2450-2463) and Labrijn et al II (PNAS, 2013, 110:5145-5150).
Papadopoulos et al, Young et al, Schellenberger et al, and Maynard (the combined references) teach a therapeutic multispecific antigen-binding IgG1 bispecific antibody comprising a first antigen-binding domain (D1) that binds a target molecule (T) D value with CD63 falling in the range of 2 nM 7.3 nM, as set forth above.
The combined references do not teach the IgG1 bispecific antibody was made by controlled Fab-arm exchange comprising an F405L in the first binding arm CH3 region and a K409R substitution in the second binding arm CH3 region or vice versa.
Labrijn et al I teach the protocol for making a stable bispecific IgG1 antibody using controlled Fab-arm exchange (cFAE),  wherein the parental IgG1 antibodies contain two matching point mutations, one in either IgG1 at the CH3:CH3 interface comprising K409R and F405L, respectively (EU numbering) (abstract; Introduction; Figure 1 and protocol pages 2453-2462). Labrijn et al I teach this method makes the routine generation of bispecific antibodies feasible (p. 2450, col. 1). Papadopoulos et al teach advantages of this method of bispecific antibody production on page 2451, col. 1, including smaller number of point mutations required.
Labrijn et al II exemplify successfully making a therapeutic bispecific IgG1 utilizing cFAE for a HER2XCD3 antibody and a HER2XHER2 antibody binding different epitopes of HER2, including mutations K409R and F405L in the CH3 regions. Labrijn et al II teach that cFAE used to create bispecific IgG1 antibodies ensures a proper in vivo half-life, intact Fc effector function, and good manufacturability while retaining a regular IgG structure (Figure 1; p. 5149, col. 2 to p. 5150, col. 1).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize cFAE with CH3 mutations K409R and F405L to make the therapeutic bispecific antibody of the combined references. One would have 


9.	All other rejections recited in the Office Action mailed July 14, 2020 are hereby withdrawn in view of amendments and arguments.


10.	Conclusion: Claims 1, 2, 8, 20, 22, 28, 36, 37, 39, 41, 44, 46-49, 51-53 are rejected. Claim 32 is objected to.

Conclusion
11.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 



12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/Laura B Goddard/Primary Examiner, Art Unit 1642